Dismissed and Memorandum Opinion filed November 18, 2004








Dismissed and Memorandum Opinion
filed November 18, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00902-CR
____________
 
MICK CURTIS CLIFTON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
__________________________________________________
 
On Appeal from the 184th District Court
Harris County,
Texas
Trial Court Cause No. 976,440
__________________________________________________
 
M E M O R A N D U M   O P I N I O N




Appellant entered a guilty plea to the charge of felony
assault, family violence, second offender. 
In accordance with the terms of a plea bargain agreement with the State,
the trial court deferred adjudication and ordered appellant serve 4 years of
community service and pay a $200 fine. 
The State subsequently moved to adjudicate guilt.  Appellant pled true to the stipulations of
evidence in return for the prosecutor=s recommendation that punishment be
set at two years= confinement and payment of a $200 fine.  On July 20, 2004, the trial court sentenced
appellant in accordance with the prosecutor=s recommendation.  The trial court sentenced appellant to
confinement for two years in the Institutional Division of the Texas Department
of Criminal Justice and assessed a $200 fine. 
Appellant filed a pro se notice of appeal.  Because appellant has no right to appeal, we
dismiss.  
The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed November 18, 2004.
Panel consists of Justices
Anderson, Hudson, and Frost.
Do Not Publish C Tex. R. App.
P. 47.2(b).